Exhibit 10.47

MKS INSTRUMENTS, INC.

PRSU ASSUMPTION AGREEMENT

FOR EMPLOYEES OUTSIDE OF THE UNITED STATES

Holder: [                                ]

PERFORMANCE-BASED RESTRICTED STOCK UNIT ASSUMPTION AGREEMENT effective as of
February __, 2019 (the “PRSU Assumption Agreement”).

WHEREAS, MKS Instruments, Inc., a Massachusetts corporation (“MKS”), has
acquired Electro Scientific Industries, Inc., an Oregon corporation (“ESI”),
through the merger of a wholly owned MKS subsidiary into ESI (the “Merger”),
pursuant to the Agreement and Plan of Merger by and among MKS, ESI and such
subsidiary dated as of October 29, 2018, as may have been amended from time to
time (the “Merger Agreement”).

WHEREAS, before the consummation of the Merger, you held one or more outstanding
awards of restricted stock units that were granted subject to vesting based on
both the achievement of performance goals and the satisfaction of services
conditions (“PRSUs”) with respect to shares of the common stock of ESI, no par
value per share (“ESI Common Stock”), that you received under the Electro
Scientific Industries, Inc. 2004 Stock Incentive Plan, as such plan has been
amended from time to time, most recently on August 18, 2016 (the “ESI Plan”),
each of which is evidenced by a Performance-Based Restricted Stock Units Award
Agreement, as each such agreement may have been amended from time to time (a
“PRSU Agreement”).

WHEREAS, the provisions of the Merger Agreement required MKS to assume, at the
effective time of the Merger (the “Effective Time”), each PRSU award that was
outstanding as of immediately prior to the Effective Time. Under the assumption,
MKS has converted the number of shares of ESI Common Stock covered by each such
PRSU award, as determined in accordance with the PRSU award, into shares of MKS
common stock, no par value per share (“MKS Common Stock”) using an exchange
ratio (the “Equity Award Exchange Ratio”) determined based on the Merger
consideration and pre-closing trading prices for the MKS Common Stock pursuant
to a method specified in the Merger Agreement. MKS has provided you the actual
Equity Award Exchange Ratio in the employee communication to you regarding the
conversion.

WHEREAS, the purpose of this PRSU Assumption Agreement is to evidence MKS’s
assumption of your outstanding PRSU award identified on Annex A hereto at the
Effective Time and to reflect certain adjustments to such PRSU award that were
necessary or advisable in connection with their assumption by MKS.

NOW, THEREFORE, MKS and you agree as follows:

1. MKS has assumed, as of the Effective Time, all the duties and obligations of
ESI under the PRSU award identified on Annex A hereto (the “ESI PRSUs” and, as
assumed, the “Assumed ESI PRSUs”) and will issue from the MKS Instruments, Inc.
2014 Stock Incentive Plan as it may be amended or replaced from time to time
(the “MKS Incentive Plan”), any shares that become distributable with respect to
the Assumed ESI PRSUs. In connection with such assumption, the number of shares
of MKS Common Stock under the Assumed ESI PRSU award that were earned or deemed
to be earned, in accordance with the terms of the applicable ESI PRSU award and
subject to any limitations set forth therein, covered by this PRSU Assumption
Agreement reflects the Equity Award Exchange Ratio, resulting in Assumed ESI
PRSUs for the number of shares of MKS Common Stock indicated on Annex A hereto.
If you also held other ESI equity compensation awards at the Effective Time,
including other PRSUs, those other awards are covered under one or more separate
assumption agreements.

2. By clicking acceptance of this PRSU Assumption Agreement, you hereby
acknowledge receipt of this PRSU Assumption Agreement and understand that all
rights and liabilities with respect to your Assumed ESI PRSU award are as set
forth in the applicable PRSU Agreement, the ESI Plan (to the extent incorporated
into the PRSU Agreement) and this PRSU Assumption Agreement.



--------------------------------------------------------------------------------

3. The intent of the foregoing adjustments to your ESI PRSUs is to preserve
their value as determined in connection with the Merger, and you agree that this
assumption satisfies Section 12.2-2 of the ESI Plan, if applicable, and the
relevant provision of the applicable PRSU Agreement.

4. The following provisions will govern the Assumed ESI PRSU award:

(a) Unless the context otherwise requires, all references in the applicable PRSU
Agreement and the ESI Plan (to the extent incorporated into such PRSU Agreement)
are adjusted as follows: (i) all references to the “Company” mean ESI (after the
merger with a subsidiary of MKS) and any successor entity into which ESI is
subsequently merged subject to subsection (c) below, and, for purposes of
“Reorganization Event” under the MKS Incentive Plan, MKS, (ii) all references to
“Stock,” “Common Stock” or “Shares” mean shares of MKS Common Stock, (iii) all
references to the “Board” mean the Board of Directors of MKS or the Compensation
Committee of such Board and (iv) any interpretation of corporate law for
purposes of the Assumed ESI PRSU award will be under Massachusetts law rather
than Oregon law.

(b) All other provisions governing the vesting and termination of the Assumed
ESI PRSU award, including any post-Effective Time rights to acceleration you may
have under the applicable PRSU Agreement or otherwise, remain the same as set
forth in the applicable PRSU Agreement (or other applicable agreement), and
those provisions (and any related provisions of the ESI Plan incorporated by
reference into such PRSU Agreement) will accordingly govern and control your
rights under this PRSU Assumption Agreement to receive MKS Common Stock under
the Assumed ESI PRSUs covered by this PRSU Assumption Agreement. For the
avoidance of doubt, in accordance with the terms of the applicable PRSU
Agreement, performance under the applicable PRSU Agreement was measured at the
Effective Time and, following the Merger, the Assumed ESI PRSUs ceased to be
subject to the enumerated performance factors and now vest solely based on your
continued provision of service to MKS or any subsidiary of MKS through the
period specified in the applicable PRSU Agreement.

(c) For purposes of applying any and all provisions of the applicable PRSU
Agreement and the ESI Plan relating to your status as an employee of ESI or its
parent or subsidiaries for purposes of determining your continuous employment,
you will be deemed to be continuously employed for as long as you continue to
render services as an employee to MKS or any present or future parent company or
majority-owned subsidiary of MKS. Accordingly, the provisions of the applicable
PRSU Agreement governing the termination of the Assumed ESI PRSUs in connection
with your ceasing to be an employee will, after the Effective Time, be applied
on the basis of your cessation of employee status with MKS and its parent and
majority-owned subsidiaries.

(d) Shares of MKS Common Stock delivered to you upon settlement of your Assumed
ESI PRSUs shall not be rounded down to the nearest whole share. Rather,
fractional shares of MKS Common Stock, if any, shall be delivered to you.

(e) Taxes.

(i) MKS’s obligation to deliver Shares to you upon the vesting of the PRSUs
shall be subject to your satisfaction of all income tax, social insurance,
payroll tax, payment on account, or other tax related requirements (“Tax
Obligations”).

(ii) You have reviewed with your own tax advisors the Tax Obligations applicable
to you with respect to this Assumed ESI PRSU award and the transactions
contemplated by this PRSU Assumption Agreement. You are relying solely on such
advisors and not on any statements or representations of MKS, ESI, or any of
their affiliates or agents. You understand that you (and not MKS, ESI or their
affiliates) shall be responsible for complying with your own Tax Obligations
that may arise as a result of the Assumed ESI PRSU award or the transactions
contemplated by this PRSU Assumption Agreement.

(iii) MKS or its affiliates may be required to withhold amounts to satisfy Tax
Obligations on your behalf. To the extent that MKS or any of its affiliates pays
on your behalf any Tax Obligations for which you are responsible, MKS shall be
entitled to require a cash payment by or on behalf of you and/or to deduct from
other compensation payable to you the amount of any such Tax Obligations paid by
MKS or its affiliates.

 

2



--------------------------------------------------------------------------------

(f) Additional Provisions. The Assumed ESI PRSU award shall also be subject to
provisions set forth on Exhibit A attached hereto, as applicable.

5. Except to the extent specifically modified by this PRSU Assumption Agreement,
all of the terms and conditions of the applicable PRSU Agreement as in effect
immediately prior to the Effective Time continue in full force and effect and
are not in any way amended, revised or otherwise affected by this PRSU
Assumption Agreement.

IN WITNESS WHEREOF, MKS Instruments, Inc. has caused this PRSU Assumption
Agreement to be delivered on its behalf by its duly-authorized officer or agent.

 

MKS INSTRUMENTS, INC. By:    [Insert electronic signature]   Gerald G. Colella,
CEO

Date:                        , 2019

 

3



--------------------------------------------------------------------------------

Annex A

Name of PRSU Holder     [                                         
               ]

 

Original Grant Date

  

Number of Shares of ESI

Common Stock Earned and

Deemed Earned, After

Application of Cap

  

Number of Shares of MKS

Common Stock under PRSUs After

Conversion, All Treated as Subject

to Time-Based Vesting

     

(The number of shares of MKS Common Stock following the conversion has been
calculated by multiplying the number of shares of ESI Common Stock earned for
any completed performance periods or deemed earned for any incomplete
performance periods at the time of the Merger, in accordance with and subject to
limitations contained in, the ESI PRSU award (including the cap on the number of
shares of ESI Common Stock that may be earned under the ESI PRSU award) by the
Equity Award Exchange Ratio and rounding to the nearest whole share. Any shares
of ESI Common Stock subject to PRSUs that were not deemed earned by satisfaction
of the relevant performance goal or that exceed the maximum cap for shares that
may vest under the PRSUs have been forfeited as of the Effective Time.)

 

4



--------------------------------------------------------------------------------

Exhibit A

1. Nature of the Grant. In signing this PRSU Assumption Agreement, you
acknowledge that:

(a) The MKS Incentive Plan, under which the Assumed ESI PRSUs are granted, has
been established voluntarily by MKS, is discretionary in nature and may be
modified, amended, suspended or terminated by MKS at any time, except to the
extent otherwise provided in the MKS Incentive Plan and this PRSU Assumption
Agreement.

(b) The grant of the Assumed ESI PRSUs does not create any contractual or other
right to receive future awards of PRSUs, or benefits in lieu of PRSUs, even if
PRSUs have been awarded repeatedly in the past.

(c) All decisions with respect to future grants of PRSUs, if any, will be at the
sole discretion of MKS.

(d) Your participation in the MKS Incentive Plan is voluntary.

(e) PRSUs are not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculation of any wage payment,
severance, redundancy, or other end of service payments, bonuses, long-service
awards, pension or retirement benefits or similar payments and in no event
should be considered as compensation for, or relating in any way to, past
services for MKS or your employer or arising under any employment agreement.

(f) The future value of the underlying shares of MKS Common Stock is unknown and
cannot be predicted with certainty.

(g) If you receive shares of MKS Common Stock upon vesting, the value of such
shares of MKS Common Stock acquired on vesting may increase or decrease in
value.

2. Data Privacy Notice and Consent. You hereby explicitly and unambiguously
consent to the collection, use and transfer, in electronic or other form, of
your personal data as described in this paragraph, by and among, as applicable,
your employer and MKS and its subsidiaries and affiliates for, among other
purposes, implementing, administering and managing your participation in the MKS
Incentive Plan. You understand that MKS and its subsidiaries hold certain
personal information about you, including your name, home address and telephone
number, date of birth, social security number or identification number, salary,
nationality, job title, any shares of MKS Common Stock or directorships held in
MKS, details of all options or any other entitlement to shares of MKS Common
Stock awarded, canceled, exercised, vested, unvested or outstanding in your
favor, for the purpose of managing and administering the MKS Incentive Plan
(“Data”). You further understand that MKS and/or its subsidiaries will transfer
Data amongst themselves as necessary for employment purposes, including
implementation, administration and management of your participation in the MKS
Incentive Plan, and that MKS and/or any of its subsidiaries may each further
transfer Data to a broker or such other stock plan service provider or other
third parties assisting MKS with processing of Data. You understand that these
recipients may be located in the United States, and that the recipient’s country
may have different data privacy laws and protections than in your country. You
authorize them to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes described in this section, including
any requisite transfer to a broker or such other stock plan service provider or
other third party as may be required for the administration of the MKS Incentive
Plan and/or the subsequent holding of shares of MKS Common Stock on your behalf.
You understand that you may, at any time, request access to the Data, request
any necessary amendments to it or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing your local human resources
representative. You understand, however, that withdrawal of consent may affect
your ability to participate in or realize benefits from the MKS Incentive Plan.
For more information on the consequences of refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.

3. Additional Notices to Hong Kong Participants.

Warning: The contents of this PRSU Assumption Agreement and the related MKS
Incentive Plan have not been reviewed by any regulatory authority in Hong Kong.
You are advised to exercise caution in relation to the offer. If you are in
doubt about any of the contents of this PRSU Assumption Agreement or the related
MKS Incentive Plan, you should obtain independent professional advice.

 

5



--------------------------------------------------------------------------------

The Assumed ESI PRSUs and the related shares of MKS Common Stock are not being
offered to the public in Hong Kong or with the view to or in connection with any
further sale in Hong Kong. The securities in relation to the MKS Incentive Plan
will only be offered to eligible employees. You shall not resell the securities
in relation to the MKS Incentive Plan to the public in Hong Kong.

 

6